By the Court,

T. R. Strong, J.
The fair construction of the clause in the showbill published by the defendants for their annual fair, then about to be held, in respect to labeling and directing articles for the exhibition, and the taking charge and delivery of them at the. show grounds, is, that Mr. Fogg had been appointed by the defendants to, and would take charge of, and so deliver such articles thus labeled and directed; if sent in time by any of the usual public modes of transportation, and ■ notice was given to him; and that no charge would be made to owners or exhibitors for that service. The - defendants had an interest in obtaining articles for the exhibition ; the attractions of the fair, and the amount of receipts for admission to the grounds, would depend upon the articles exhibited; and this clause was manifestly designed as an inducement to persons having articles suitable for the exhibition, to forward them for that purpose. In consideration of the sending such articles, and complying with the conditions prescribed, the defendants engaged to take charge of the articles, and deliver them at the place of exhibition, thus relieving exhibitors from the trouble and expense of attending to it personally, or employing some person to do it.
The evidence in the case, of the appointment of Mr. Fogg as local secretary of the defendants, and of the duties assigned to and the services performed by him, clearly proves that he was ' the agent of the defendants, among other things, to receive and deliver at the show grounds articles designed for exhibition, *165and that he acted as such, and is in perfect harmony with the construction above given to the clause referred to.
[Monroe General Term,
December 4, 1854.
Johnson, Welles and T. R. Strong, Justices.]
It is apparent that, in employing the plaintiff to transport articles from the rail road depot to the place of exhibition,. Mr. Fogg acted as agent of the defendants. This is evident from the fact that he was their agent, and had ample powers to make the contract for them, in connection with the contract itself, which related to the property that had arrived, and all that might arrive at the freight house for the exhibition, and the fact that there is nothing to show he had any personal interest in the matter, or that he intended to incur any personal responsibility. His promise that he would give a check at the close of the fair for the amount of the cartage, does not indicate such an intention. The promise would have been satisfied by his check as agent.
It was not necessary for the plaintiff to except to the report of the referee, as to his conclusions of law or otherwise, in order to entitle the plaintiff to a review, at a general term of this, court, of the questions of fact or of law, upon a case. (Code, §§ 272, 268, 348.)
My opinion is, that the referee erred in deciding that the defendants were not liable ; and that the judgment upon his ■ report should be reversed, and a new trial granted, with costs to abide the event.